— In a proceeding, inter alia, pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Queens County (J. Golia, J.), entered July 11, 2012, which granted the petition.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly exercised its discretion in granting leave to the petitioner to file a notice of intention to file a claim with the Motor Vehicle Accident Indemnification Corporation (hereinafter MVAIC) nunc pro tunc (see Insurance Law § 5208 [b]; Matter of Lloyd [Motor Veh. Acc. Indem. Corp.], 23 NY2d 478, 482 [1969]; Matter of Smith v Motor Veh. Acc. Indem. Corp., 299 AD2d 554 [2002]), and properly granted leave to the petitioner to commence an action against MVAIC (see Insurance Law § 5218 [b] [5]). Rivera, J.P., Angiolillo, Hall and Cohen, JJ., concur.